DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg.6 lines 11-15, filed 1/4/21, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 
Applicant’s arguments, see pg.6 line 16-pg.9, filed 1/4/21, with respect to the rejection(s) of claim(s) claims 1-20 under U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aalders (U.S. Pub No. 20170182231) in view of Makower (U.S. Pub No. 20170072118).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalders (U.S. Pub No. 20170182231) in view of Makower (U.S. Pub No. 20170072118).
Regarding claim 1, Aalders anticipates a breast pump suction pump (2A), comprising: a housing (14); one or more sensors (44, 44’), a processor (22), pneumatic tubing (24) connected to the breast pump suction pump (20) through the housing (14), where the pneumatic tubing (24) applies suction to a breast pump (12) which catches 
	Regarding claim 2, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein the pump parameter is a suction power applied by the breast pump suction pump (Makower; [0155]). Since the device has vacuum levels it has a suction power.
	Regarding claim 3, since Alders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein the pump parameter is a pump cycle speed (Makower; [0189]-controls function of motors which monitors speed). 
	Regarding claim 4, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein the 
	Regarding claim 5, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein the processor may further receive data from one or more of a breast pump and a mobile device (Makower; [0196]).
	Regarding claim 6, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein the data received from one or more of the breast pump and the mobile device includes milk flow rate information (Makower; [0184], [0190],[0194]). The controller is a part of the breast pump and tracks flow rate.
Regarding claim 7, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein the data received from one or more of the breast pump and the mobile device includes pumped milk volume information (Makower; [0194]-dynamic parameters, [0196]).
Regarding claim 8, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious there is a display (Makower; [0189], [0198]).
Regarding claim 9, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein the 
Regarding claim 10, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein the real-time pumping information includes one or more of suction pump pressure, volume of milk pumped, and milk flow rate (Makower; [0194], [0196], [0198]).
Regarding claim 11, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein a graphical element on the display indicates a milk flow rate (Makower; [0194], [0198]). Since the flow rate data is found and controller communicates it to display. The graphical element on the display indicates milk flow rate.
Regarding claim 12, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein the display provides real-time pumping information on a per-breast basis or on a total volume basis (Makower; [0194], [0198]). Pump shows cumulative volume of milk.
Regarding claim 13, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein automatically adjusting a pump parameter is based on historical pumping information (Makower; [0195], [0198]-[0199]). Since the pump provides data graphically, has an app and adjusts pump parameters that automatically adjusting a pump parameter is based on historical pumping information.
Regarding claim 14, since Aalders has been modified with the controller, external computer and app of Makower as seen in claim 1, it would be obvious wherein the 
Regarding claim 17, Aalders discloses a breast pump suction pump system, comprising: a breast pump which catches expressed milk (30); a breast pump suction pump, comprising: a housing (14), one or more sensors (44, 44’), a processor (22) pneumatic tubing (24) connected to the breast pump suction pump (20) through the housing (14), where the pneumatic tubing (24) applies suction to the breast pump (12) from the breast pump suction pump (20)([0072]-[0073]). However, Aalders fails to disclose a processor receiving sensor data from the one or more sensors, a mobile device and wherein the processor may transmit the sensor data to the mobile device and receive control instructions from the mobile device. Makower discloses a system for pumping milk. Makower discloses a breast pump suction pump system (100), comprising: one or more sensors (54), and a processor (52) receiving sensor data from the one or more sensors (54)([0155]); and a mobile device (470); wherein the processor (52) may transmit the sensor data to the mobile device (470) and receive control instructions from the mobile device (470) ([0196]-[0197], [0203], [207]). It would be obvious to one of ordinary skill in the art to modify the device of Aalders with the processor, mobile device and sensor functionality of Makower. This allows for the user to not have to manually enter the milk extraction volume values ([0198]).
Regarding claim 18, since Aalders has been modified with the processor, mobile device and sensors of Makower as seen in claim 17, it would be obvious wherein the control instructions include breast pump suction pump parameter adjustments 
Regarding claim 19, since Aalders has been modified with the processor, mobile device and sensors of Makower as seen in claim 17, it would be obvious wherein the suction pump parameter adjustments are received by the processor and are based on one of manual input from a user (Makower; [0207]-[0208]). The pumping modes are instructed for execution may also be influenced by the users inputted goals.
Regarding claim 20, since Aalders has been modified with the processor, mobile device and sensors of Makower as seen in claim 17, it would be obvious wherein the suction pump parameter adjustments are received by the processor and based on automatic instructions from the mobile device (470) (Makower; [0196], [0221]). The mobile device has an app that communicates with the controller and when changes are made they are applied automatically.  
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalders (U.S. Pub No. 20170182231) in view of Makower (U.S. Pub No. 20170072118).
Regarding claim 15, modified Aalders discloses a breast pump suction pump (20). However, modified Aalders fails to disclose wherein the breast pump suction pump includes a removable battery. Flickinger discloses a drug delivery device. Flickinger discloses a battery (387) removable by a user ([0168]). It would be obvious to one of ordinary skill in the art to modify the device of modified Aalders with the removable battery of Flickinger which allows for the device to be rechargeable ([0168]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly (U.S. Pub No. 8137305)
Aalders (U.S. Pub No. 20150231316)
Bijloo (U.S. Pub No. 20150238670)
Aalders (U.S. Pub No. 20150209497)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783